Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jay Patel (Reg. No. 76,677) on 7/28/2022.
The application has been amended as follows:

(Previously Presented) A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to: 
utilize a classification model to determine a set of category scores for a plurality of segments from an electronic document, wherein the set of category scores indicate likelihoods that segments from the plurality of segments correspond to a target category;
compare category scores from the set of category scores to a threshold category score to identify a set of positive trigger segments from the plurality of segments;
determine a positive trigger ratio based on the set of positive trigger segments and the plurality of segments; 
in response to determining that the positive trigger ratio satisfies a threshold positive trigger ratio, generate an aggregated category score for the electronic document based on a subset of category scores corresponding to the set of positive trigger segments from the set of category scores; and
in response to determining that an additional positive trigger ratio from additional category scores of an additional target category does not satisfy the threshold positive trigger ratio, generate an additional aggregated category score corresponding to the additional target category for the electronic document based on the additional category scores corresponding to the plurality of segments.

(Original) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to provide the electronic document or digital content corresponding to the electronic document to a client device based on the aggregated category score.

(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to utilize the classification model to determine the additional category scores for the plurality of segments from the electronic document, wherein the additional category scores indicate likelihoods that the segments from the plurality of segments correspond to the additional target category. 

(Previously Presented) The non-transitory computer-readable medium of claim 3, further comprising instructions that, when executed by the at least one processor, cause the computer system to:
compare the additional category scores to the threshold category score to identify an additional set of positive trigger segments from the plurality of segments; and
determine the additional positive trigger ratio based on the additional set of positive trigger segments and the plurality of segments. 

(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to determine a category classification for the electronic document based on a comparison between the aggregated category score and the additional aggregated category score.

(Previously Presented) The non-transitory computer-readable medium of claim 1, wherein determining the positive trigger ratio based on the set of positive trigger segments and the plurality of segments further comprises: 
determining a number of positive trigger segments within the set of positive trigger segments;
determining a number of segments within the plurality of segments; and
determining the positive trigger ratio based on the number of positive trigger segments and the number of segments.

(Original) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to determine at least one of the threshold positive trigger ratio or the threshold category score based on one or more characteristics of the electronic document.

(Original) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to:
identify an additional electronic document having a second length different than a first length of the electronic document;
utilize the classification model to determine additional category scores for an additional plurality of segments from the additional electronic document, wherein the additional category scores indicate likelihoods that the additional plurality of segments correspond to an additional target category; and
generate an additional aggregated category score for the additional electronic document based on the threshold category score and the threshold positive trigger ratio.

(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to generate the aggregated category score for the electronic document by determining an average of category scores from the subset of category scores corresponding to the set of positive trigger segments.  

(Original) The non-transitory computer-readable medium of claim 1, wherein the classification model comprises a neural network. 


(Currently Amended) In a digital medium environment for distribution of electronic documents across client devices, a system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to:
utilize a classification model to determine a set of category scores for a plurality of segments from an electronic document, wherein the set of category scores correspond to a target category;
compare category scores from the set of category scores to a threshold category score to identify a set of positive trigger segments from the plurality of segments
determine a positive trigger ratio based on the set of positive trigger segments and the plurality of segments; 
in response to determining that the positive trigger ratio satisfies a threshold positive trigger ratio, generate an aggregated category score for the electronic document based on a subset of category scores corresponding to the set of positive trigger segments from the set of category scores; and
in response to determining that an additional positive trigger ratio from additional category scores of an additional target category does not satisfy the threshold positive trigger ratio, generate an additional aggregated category score corresponding to the additional target category for the electronic document based on the additional category scores corresponding to the plurality of segments


(Currently Amended) The system of claim 11, further comprising instructions that, when executed by the at least one processor, cause the system to provide the electronic document or digital content corresponding to the electronic document to a client device based on the aggregated category score

(Currently Amended) The system of claim 11, further comprising instructions that, when executed by the at least one processor, cause the system to utilize the classification model to determine the additional category scores for the plurality of segments from the electronic document, wherein the additional category scores indicate likelihoods that the segments from the plurality of segments correspond to the additional target category.

(Currently Amended) The system of claim 11, further comprising instructions that, when executed by the at least one processor, cause the system to:
identify an additional set of positive trigger segments from the plurality of segments based on the additional category scores and the threshold category score; and
determine the additional positive trigger ratio based on the additional set of positive trigger segments and the plurality of segments


(Currently Amended) The system of claim 11, further comprising instructions that, when executed by the at least one processor, cause the system to:
determine a third set of category scores for the plurality of segments from the electronic document, wherein the third set of category scores correspond to a third target category; and
in response to determining that nofrom the third set of category scores satisfy a threshold category score, generate athird aggregated category score corresponding to the third target category for the electronic document based on the plurality of segments.

(Currently Amended) The system of claim 11, further comprising instructions that, when executed by the at least one processor, cause the system to:
identify an additional electronic document having a second length different than a first length of the electronic document;
utilize the classification model to determine a third set of category scores for an additional plurality of segments from the additional electronic document, wherein the third set of category scores correspond to the target category; and
generate an third aggregated category score for the additional electronic document based on a threshold category score and the threshold positive trigger ratio.

(Previously Presented) The system of claim 11, wherein determining the positive trigger ratio based on the set of positive trigger segments and the plurality of segments comprises:
determining a number of positive trigger segments within the set of positive trigger segments;
determining a number of segments within the plurality of segments; and
determining the positive trigger ratio based on the number of positive trigger segments and the number of segments. 

(Currently Amended) A computer-implemented method for determining content categories utilizing classification machine learning models, the computer-implemented method comprising:
utilizing a classification model to determine a set of category scores for a plurality of segments from an electronic document, wherein the set of category scores indicate likelihoods that segments from the plurality of segments correspond to a target category;
comparing category scores from the set of category scores to a threshold category score to identify a set of positive trigger segments from the plurality of segments;
determining a positive trigger ratio based on the set of positive trigger segments and the plurality of segments;
in response to determining that the positive trigger ratio satisfies a threshold positive trigger ratio, generating an aggregated category score for the electronic document based on a subset of category scores corresponding to the set of positive trigger segments from the set of category scores
in response to determining that an additional positive trigger ratio from additional category scores of an additional target category does not satisfy the threshold positive trigger ratio, generating an additional aggregated category score corresponding to the additional target category for the electronic document based on the additional category scores corresponding to the plurality of segments

(Currently Amended) The computer-implemented method of claim 18, further comprising determining a category classification for the electronic document based on a comparison between the aggregated category score and the additional aggregated category score

(Currently Amended) The computer-implemented method of claim 18, further comprising:
determining a category corresponding to a user of a client device; and
in response to determining a correspondence between the target category and the category corresponding to the user of the client device based on the aggregated category score, providing the electronic document to the client device.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.

Farzindar (U.S. Pre-Grant Publication No. 2008/0104506) teaches summarizing a segmented document to produce a document summary by processing each text segment from the plurality of text segments to either select at least one summary textual unit from the text segment, the at least one summary textual unit including at least one word and being a textual unit considered important in summarizing the document; or extract no textual unit from the text segment where the summary textual units are used to form the document summary.

Jasper et al. (U.S. Pre-Grant Publication No. 20040049478) teaches assigning attribute scores, including those for abstract and diverse concepts such as sentiment to documents, containing unstructured content wherein the attributes that are scored are specialized views of the unstructured content and attribute scoring denotes the processes of assigning one or more new measures to a document containing unstructured content and indicates the degree of the attributes found within the document.

Dadachev et al. (U.S. Pre-Grant Publication No. 20190332666) teaches employing a machine-learned opinion classification model to classify portions of documents as being opinions or not opinions.

Lockett (U.S. Patent No. 10,062,039) teaches a machine learning system continuously receives tag signals indicating membership relations between data objects from a data corpus and tag targets. The machine learning system is asynchronously and iteratively trained with the received tag signals to identify further data objects from the data corpus predicted to have a membership relation with the single tag target. The machine learning system constantly improves its predictive accuracy in short time by the continuous training of a backend machine learning model based on implicit and explicit tag signals gathered from a non-intrusive monitoring of user interactions during a review process of the data corpus.

Kesin (U.S. Pre-Grant Publication No. 2015/0342681) teaches concept indexing for discrete sections and/or segments from documents, the segments may be indexed by concept and/or higher-level category of interest to a user.

Feller et al. (U.S. Patent No. 9,311,568) teaches recipes in structured data are retrieved and sequenced into segments to facilitate further processing. A recipe parser generates features corresponding to the segments. These generated features are inputs to a recipe model to classify the segments into components. This recipe model is trained according to classified training recipes. The trained model may then determine classifications for segments of the recipe.

Dandapat et al. (U.S. Pre-Grant Publication No. 2017/0364504) teaches real-time text analysis by receiving text content from a plurality of user-computing devices, wherein the text content comprises at least a current text segment and a previous text segment, extracting one or more features from the current text segment, and categorizing the current text segment into a predetermined category of one or more predetermined categories, based on at least one or more features, automatically by utilizing a classifier.

Sonobe et al. (U.S. Pre-Grant Publication No. 2020/0293553) teaches a plurality of feature values are extracted from input data as document data, distributed representations of words that correspond to the respective extracted plurality of feature values is obtained, and the extracted plurality of feature values are aggregated into a plurality of classifications based on the obtained distributed representation.

Duan et al. (U.S. Pre-Grant Publication No. 2011/0035345) teaches automatic classification and indexing of segmented portions of web pages and providing relate information for use in information extraction and/or information retrieval systems.

Mani et al. (U.S. Pre-Grant Publication No. 2015/0095770) teaches summarizing an electronic document includes splitting the electronic document into a plurality of terms, wherein each of the plurality of terms is associated with a respective length, a respective informativeness score, and a respective coherence score, automatically selecting a subset of the plurality of terms, such that an aggregate informativeness score of the subset is maximized while an aggregate length of the subset is less than or equal to a maximum length, and arranging the subset as a summary of the electronic document.

Joshi et al. (U.S. Patent No. 8,805,840) teaches a method for evaluating a content segment for relevancy to several of categories, the method retrieves the content segment and for each of the several categories, the method determines the relevancy of the content segment to the category by using a scoring model for the category. The scoring model accounts for (i) the presence of key word sets in the content segment and (ii) the context of the key word sets in the content segment. For each of the several categories, the method tags the content segment when the content segment is determined as relevant to the category.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
7/30/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154